PER CURIAM.
We find, from the totality of the circumstances described in the police officer’s affidavit, that there existed a “fair probability” that contraband would be found in the premises described. Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983); Delgado v. State, 556 So.2d 514 (Fla. 2d DCA 1990). Accordingly, we reverse the trial court’s order granting the appellee’s motion to suppress the evidence obtained pursuant *472to the warrant issued and remand for further proceedings.
REVERSED; REMANDED.
W. SHARP, PETERSON and ANTOON, JJ., concur.